Citation Nr: 9934915	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of a skin disease of polymorphous light 
eruptions, currently rated as 10 percent disabling.

2.  Evaluation of a vestibular lesion with vertigo and 
headaches, currently rated as 30 percent disabling.

3.  Evaluation of asthmatic bronchitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to 
September 1996.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The appellant failed to report for multiple VA 
compensation examinations scheduled in a claim for an 
increased rating for skin disease of polymorphous light 
eruptions.  There is no evidence of record of good cause 
which would excuse his failure to report for these 
examinations.

2.  Vestibular lesion with vertigo and headaches is rated at 
the maximum schedular evaluation for that disability.

3.  Asthmatic bronchitis is manifested by no more than mild 
reactive airway disease.


CONCLUSIONS OF LAW

1.  The claim for an increased evaluation for skin disease of 
polymorphous light eruptions is denied.  38 C.F.R. § 3.655(b) 
(1999).

2.  The claim for an increased evaluation for vestibular 
lesion with vertigo and headaches is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Asthmatic bronchitis is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6602 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Skin Disease of Polymorphous Light Eruptions

Service connection for a skin disease of polymorphous light 
eruptions was granted in December 1996 and assigned a 10 
percent evaluation.  The rating decision was based on service 
medical records and an October 1996 VA examination which was 
conducted when the eruptions were not present.  The appellant 
has contended that his condition is more than a skin rash and 
a higher evaluation is warranted.  He cannot go outside in 
the sunlight and it gets worse in the summer.

In September 1997 the RO determined that the October 1996 
examination was inadequate and ordered a new skin 
examination.  The examiner was requested to review the 
medical evidence, reconcile the diagnosis and determined 
whether the condition was actually a skin condition or 
something else such as a systemic condition.  The veteran was 
to be examined for all present manifestations and impairment 
in his functional ability due to the skin eruptions.  The 
appellant failed to report for a compensation and pension 
examination scheduled in February 1998 at the VA Medical 
Center, however the RO determined that the appointment 
notification letter was returned undelivered.  

Accordingly, a VA examination for the skin, to be performed 
by a contract examiner, was requested in August 1998 by the 
RO.  A copy of the notification letter for the contract 
examination on August 17, 1998 is contained in the claims 
folder.  The appellant failed to report for that examination.  
An examination was rescheduled for August 27, 1998 and 
notification of this appointment is contained in the claims 
folder.  The appellant did not report for that examination.  
A March 1999 RO facsimile letter indicated that the appellant 
failed to attend examinations on August 24, 1998 and October 
26, 1998 and did not want to reschedule.

The appellant filed a claim for an annual clothing allowance 
in February 1998 due to the use of prescribed cream 
medication for skin disease of polymorphous light eruptions.  
As to this claim, the RO noted in October 1998 that the 
appellant had failed to report for two scheduled 
examinations, and then failed to report for the third 
examination scheduled in November 1998.

In the Supplemental Statement of the Case issued in May 1999, 
the appellant was provided with notice of the provisions of 
38 C.F.R. § 3.655 (1999) and that his failure to report for 
reexamination without good cause resulted in the absence of 
evidence that might have supported a higher evaluation.  The 
VA Medical Center treatment records did not show treatment 
for this disability.

The appellant responded to the Supplemental Statement of the 
Case in a statement in support of the claim submitted in May 
1999.  The appellant contended that he made all appointments 
that he was informed about.  He referred to the August 24, 
1998 and the October 26, 1998 contract examinations, and 
stated that the first time he went he had been given the 
wrong office in the wrong city.  The second time he went, he 
told the doctor his problem and the doctor refused to see him 
stating the condition was not in his field.  Therefore he did 
not miss any appointments.  Although he admitted he has 
missed appointments with the VA Medical Center, none of the 
missed appointments had been associated with the issues on 
appeal.  He indicated there was more than enough information 
about his problem in his records.

Under VA regulations, it is incumbent upon a veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.

A VA examination is necessary to determine whether the skin 
eruptions are the product of a skin versus a systemic 
disease, to reconcile prior diagnoses and to document all 
manifestations and functional impairment in order to 
determine whether an evaluation higher than 10 percent is 
warranted.

The Board has considered the appellant's statements, but does 
not find that they amount to a showing of good cause for 
failure to attend multiple examinations.  The record does not 
support his contention that a contract physician refused to 
see him.  The notices for the August 17, 1998 and August 27, 
1998 contract examinations directed the appellant to the same 
examiner at the same address, therefore the record does not 
support his contention that he was sent to the wrong examiner 
in the wrong city for the first contract examination.  The 
Board has not considered his failure to report in February 
1998, as he was not provided notice of this examination.  
However, even if the Board was to excuse the August 24, 1998 
and October 26, 1998 failures to report, there has been no 
explanation as to the two other scheduled August 
examinations.  Furthermore, the appellant failed to report 
for three skin examinations in 1998 scheduled in conjunction 
with his clothing allowance claim without explanation.  Given 
his history of failing to report for scheduled examinations 
and the lack of support in the record for his contentions, 
the Board finds that good cause for his failure to report has 
not been demonstrated.

The appellant's claim for a higher evaluation than currently 
assigned is not "an original compensation claim," which 
would allow the claim to be decided based upon the evidence 
of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b).  The original claim was 
for service connection for a skin disease of polymorphous 
light eruptions, and service connection was granted in 
December 1996.  His disagreement with the assigned 
evaluation after the grant of his original service 
connection claim is a separate element of the service-
connection claim and as such is not accorded the review on 
the evidence of record.  See Holland v. Gober, 10 Vet. App. 
433, 435-36 (1997); Henderson v. West, 11 Vet. App. 245 
(1998).  The instant claim arises from his disagreement with 
the assigned rating, and falls under "any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for an increased rating" and is to 
be denied pursuant to 38 C.F.R. § 3.655(b) (1999).

If the appellant chooses to make himself unavailable while at 
the same time pursuing a claim for VA benefits, that is his 
choice and he must bear any adverse consequences of such 
action.  Further action without response or assistance from 
the appellant constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).


Vestibular Lesion with Vertigo and Headaches

Service connection for a vestibular lesion with vertigo and 
headaches was granted in December 1996 and assigned a 30 
percent evaluation from the date of separation from service.

The appellant has contended that his doctors have told him 
his vertigo is a permanent illness and he will have to take 
medications for the rest of his life to control it.  The 
vertigo continues to get worse.  He contends that his 
disability warrants more than the 30 percent evaluation 
currently assigned.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The appellant was rated by analogy under Diagnostic Code 6204 
for chronic labyrinthitis.  This code provides that for 
severe disease, with tinnitus, dizziness and occasional 
staggering, a 30 percent evaluation is warranted.  For 
moderate disease with tinnitus and occasional dizziness, a 10 
percent evaluation is warranted.  

The criteria for evaluating this disorder changed in May 
1999.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  

Diagnostic Code 6204 after May 1999 provides for evaluations 
for peripheral vestibular disorders.  With dizziness and 
occasional staggering a 30 percent evaluation is warranted.  
With occasional dizziness a 10 percent evaluation is 
warranted.  Hearing impairment or suppuration is to be 
separately rated and combined.

The appellant was evaluated in service for complaints of 
dizziness.  No diagnosis was offered at the conclusion of 
Phase III of a Persian Gulf examination in January 1995.  
Other inservice records concluded with a diagnosis of 
possible labyrinthopathy without ruling out possible central 
nervous system causation.  The October 1996 VA examination 
diagnosed a vestibular lesion possibly in the utricle or 
saccule, without ruling out a central vestibular lesion.  
Headache was part of the reported symptomatology and 
attributed to the vestibular lesion.  He had normal hearing 
sensitivity and word recognition ability in both ears on VA 
examination in October 1996.  Mild labyrinth dysfunction with 
right-beating nystagmus was diagnosed in June 1997.  
Suppuration has not been reported or observed.

The maximum schedular evaluation for the vestibular lesion 
under either the pre-1999 or post-1999 criteria is 30 
percent.  See, 38 C.F.R. Part 4, Diagnostic Code 6204, supra.  
Without evidence of hearing impairment, suppuration, or 
Meniere's syndrome, there is no provision for a higher 
evaluation for this disability.  Here, the appellant is at 
the maximum schedular evaluation for his vestibular lesion 
disability and thus his claim is not well grounded and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  A 
further discussion of the facts would serve no useful 
purpose, since there is no legal, "actual or potential" 
entitlement to an increased evaluation for service connected 
vestibular lesion with vertigo and headaches.  Mintz v. 
Brown, 6 Vet. App. 277, 283 (1994).

Failure of the Board to Remand this issue for the RO to 
consider the disability under the post-May 1999 criteria does 
not prejudice this appellant as he is not entitled to a 
higher evaluation under either the pre-1999 or post-1999 
criteria.

The appellant requested during the pendency of this appeal 
that his service connected vestibular lesion with vertigo and 
headaches be deemed "permanent."  The appellant contends 
that his doctors have told him this disease is a permanent 
disability and that he will have to take medicine for the 
rest of his life to control it.

38 C.F.R. § 3.327(a) (1999) provides, in pertinent part, that 
as to scheduling reexaminations, reexaminations will be 
requested whenever the VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, if evidence 
indicates that there has been a material change in a 
disability, or that the current rating may be incorrect.  
38 C.F.R. § 3.327(2) provides, in pertinent part, that no 
periodic future examination will be requested when, (i) the 
disability is established as static; (ii) when the findings 
and symptoms in examinations or hospital reports show that 
the disability has persisted without material improvement for 
a period of 5 years or more; (iii) where the disability from 
disease is permanent in character and of such nature that 
there is no likelihood of improvement; (iv) in cases of 
veterans over 55 years of age; (v) when the rating is a 
prescribed scheduled minimum rating; (vi) or where a combined 
disability evaluation would not be affected if the future 
exam should result in reduced evaluation for one or more 
conditions.  Subparts (iv-vi) do not apply to this veteran.

The disability in question has been diagnosed as a 
vestibular lesion or mild labyrinth dysfunction with right-
beating nystagmus.  In spite of the appellant's assertions, 
there is no medical evidence that concluded that the 
disability is static.  The medical evidence and examinations 
encompass a period of less than 5 years.  Furthermore, the 
Board is not at liberty on its own to determine that this 
disease is permanent in character and of such a nature that 
there is no likelihood of improvement without competent 
medical evidence to support that conclusion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Any statement of the appellant as to what a doctor told him 
is insufficient to establish a medical diagnosis or a 
finding that this disability is permanent or static.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

Moreover, 38 C.F.R. § 3.327(a) specifically provides that the 
guidelines for establishing permanent disabilities shall not 
be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated.


Asthmatic Bronchitis

Service connection for asthmatic bronchitis was granted in 
December 1996 and assigned a 10 percent evaluation from the 
date of separation from service.

The appellant contends that a 30 percent evaluation is 
warranted when there is daily inhalational or bronchodilator 
therapy; or inhalational anti-inflammatory medication.  He 
contends that he has been prescribed and takes a daily 
medication.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate in this case.  
Fenderson v. Brown, 12 Vet. App. 119 (1999)

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Treatment records were obtained from all identified 
sources, service medical records were obtained and VA 
examinations were conducted in October 1996.  The appellant 
withdrew his request for a hearing before the Board in 
October 1999.  There is no indication from the appellant or 
his representative that there is outstanding evidence which 
would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant has been rated under the schedule for rating 
respiratory system, Diagnostic Code 6602 for bronchial 
asthma.  This appeal is based on a claim filed in August 1996 
and a December 1996 rating decision that granted service 
connection and assigned a 10 percent evaluation.  The 
criteria for evaluating bronchial asthma changed in October 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas, at 1 Vet. 
App. 308, 313.  Thus, the Board will lay out both the pre-
1996 criteria and the post-1996 criteria for the benefit of 
comparing the two.  

The pre-1996 criteria and the applicable ratings for 
bronchial asthma provide that for mild symptoms with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks, a 10 percent 
disability rating is warranted.  A 30 percent rating is 
warranted for moderate symptoms with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating is warranted for severe symptoms with frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, more than light manual labor precluded.  
Pronounced symptoms with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
marked loss or weight or other evidence of severe impairment 
of health warrants a 100 percent disability rating. 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

The post-1996 criteria for bronchial asthma provide for a 10 
percent rating for FEV-1 of 71 to 80 percent of predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; where intermittent 
inhalational or oral bronchodilator therapy are necessary.  A 
30 percent rating is warranted for FEV-1 of 56 to 70 percent 
of predicted, or; FEV-1/FVC of 56 to 70 percent, or; where 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication are required.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 less than 40-
percent of predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; the requirement for the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  In the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).

The report of a Persian Gulf Evaluation in January 1995 
indicated that he had a positive methacholine challenge test 
and normal pulmonary function tests.  The associated 
pulmonary function testing performed on January 20, 1995 
revealed a FEV-1 of 101 percent of predicted.  There was no 
obstructive defect, a mild diffusion abnormality and no 
restrictive defect.  He was diagnosed with reactive airway 
disease.  He was prescribed Azmacort inhaler to be used 3-4 
puffs twice daily and Proventil inhaler to be used prior to 
exercise.  Pulmonary function testing in service on January 
30 1995 revealed a FEV-1 of 107 percent of predicted and a 
FEV-1/FVC of 114 percent predicted.

On VA examination in December 1996 the appellant reported 
that he had periods of time when he was extremely short of 
breath and had been prescribed Proventil inhaler which he 
used on an as needed basis.  He had reduced his jogging to 2-
miles-per-day in view of this problem.  On examination his 
chest was symmetrical and clear to percussion and 
auscultation.  An associated chest X-ray was normal.  Mild 
asthmatic bronchitis was diagnosed.

VA Medical Center records dated June 12, 1997 documented a 
complaint of shortness of breath for 2 months.  Over-the-
counter medications were ineffective.  Tightness in his chest 
had increased over a period of 1-year.  He felt it more with 
inspiration.  His chest and lungs were clear to auscultation.  
On examination on June 30, 1997, he complained of chronic 
shortness of breath.  He had been prescribed Albuterol 
inhaler without effect.  Chronic hyperventilation was 
diagnosed, the Albuterol inhaler was discontinued, and a 
rebreather bag prescribed.  His lungs were clear to 
auscultation on examination in August 1997.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under either the pre-1996 or post-1996 
criteria.  Under the pre-1996 criteria, there is no competent 
evidence of rather frequent attacks with moderate dyspnea on 
exertion between attacks.  The competent medical evidence of 
record shows no actual asthma attacks and that the lungs were 
clear and dyspnea was not shown between attacks.  Thus, a 30 
percent evaluation is not warranted under the pre-1996 
criteria.  Under the post-1996 criteria, the preponderance of 
the evidence is against a 30 percent evaluation.  The FEV-1 
and FEV-1/FVC values reported in 1995 do not support a higher 
evaluation.  Although a daily inhaler was prescribed in 1995, 
the Albuterol inhaler was discontinued in 1997 and his 
diagnosis was changed to chronic hyperventilation.  
Therefore, the preponderance of the competent evidence is 
against the higher evaluation.

The Board has noted the appellant's contention that he is 
using daily inhalational or bronchodilator therapy and 
therefore his disability warrants a higher evaluation.  The 
appellant is competent to state that his condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  Although medication has been prescribed, the 
competent medical evidence is that his disability does not 
require the use of daily inhalator therapy.  The 
discontinuation of the Albuterol taken together with two 
normal pulmonary function tests and repeated normal lung 
examinations outweighs the appellant's contentions that his 
disability warrants a higher evaluation.  The result is the 
conclusion that the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.


ORDER

The claim for an increased rating for skin disease of 
polymorphous light eruptions is denied.  The claim for an 
increased rating for vestibular lesion with vertigo and 
headaches is denied.  The claim for an increased rating for 
asthmatic bronchitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

